 Case 1:21-cv-00340-JTN-RSK ECF No. 1, PageID.1 Filed 04/22/21 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


ELIZABETH HELMINSKI,                                 File No.

      Plaintiff,                                     Hon.

v.

GENTEX CORPORATION,
BRIAN BRACKENBERRY,
personally and individually,

      Defendants.


                   COMPLAINT AND JURY DEMAND


      Plaintiff, Elizabeth Helminski by and through her attorneys, Pinsky, Smith,

Fayette & Kennedy, LLP, hereby represents:


                          A. NATURE OF PROCEEDINGS

      1.     This is an action under Title VII of the Civil Rights Act of 1964, and

the Elliot Larsen Civil Rights Act for Discrimination based on gender and

retaliation, to correct unlawful employment practices on the basis of gender, and to

provide appropriate relief to Plaintiff.


                                 B. JURISDICTION

      2.     Jurisdiction of this action is based on 42 U.S.C. §2000e, et. seq. The

employment practices alleged to be unlawful were and may now continue being

                                                                            1|Page
 Case 1:21-cv-00340-JTN-RSK ECF No. 1, PageID.2 Filed 04/22/21 Page 2 of 10




committed with the jurisdiction of the United States District Court for the Western

District of Michigan.

      3.     Venue is proper within this judicial district under 28 U.S.C.

§1391(b) and 28 U.S.C. §1392(a).

      4.     All conditions precedent to jurisdiction of Section 706 of the Title VII,

42 U.S.C. §2000(e-5)(f)(3) have occurred and been complied with, to wit:

             (a)   Charges of employment discrimination on the basis of gender

                   and retaliation filed with the Equal Opportunity Employment

                   Commission ("EEOC") and the Michigan.

             (b)   Department of Civil Rights ("MDCR) within 300 days of the

                   commission of the unlawful employment practices alleged

                   herein;

             (c)   A notification of Right to Sue was received from the EEOC on or

                   about March 9, 2021 regarding Plaintiff’s claim (attached as

                   Exhibit A); and

             (d)   This Complaint has been filed within the 90 days of receipt of

                   the notification of the Right to Sue on Plaintiff’s Claim.




                                     C. PARTIES

      5.     Plaintiff is a resident of Kent County, Michigan and the Western

District of Michigan.




                                           2
 Case 1:21-cv-00340-JTN-RSK ECF No. 1, PageID.3 Filed 04/22/21 Page 3 of 10




      6.       At all relevant times, Defendant Gentex, a corporation doing business

in the State of Michigan and the City of Grand Rapids and has continuously had at

least fifteen employees.


       7.      Defendant Brackenberry was Plaintiff’s supervisor for all relevant

time periods and is a resident of the Western District of Michigan.

       8.      At all relevant times, Defendant Gentex and the individual Defendant

have continuously been employers engaged in an industry affecting commerce

within the meaning of Section 701(b), (g) and (h) of Title VII, 42 U.S.C. §2000e-(b),

(g) and (h).

                                D. CAUSE OF ACTION

                                  Statement of Claims

       9.      Plaintiff incorporates Paragraphs 1 - 8 as though set forth herein.

       10.     In September 2019, Plaintiff became employed by Defendants as a

Senior Project Engineer. Plaintiff had a very successful work history and

significant leadership skills that were recognized throughout her career.

       11.     The Senior Product Engineer position worked with engineers and

other employees, mostly male, to do her job.

       12.     During her orientation one-on-one meetings with Defendant

Brackenbury in January he repeatedly referred to the all-male leadership team as

being “like fraternity brothers.” There were very few female employees in

leadership positions with Defendant Gentex.




                                           3
 Case 1:21-cv-00340-JTN-RSK ECF No. 1, PageID.4 Filed 04/22/21 Page 4 of 10




      13.    It was clear in the first couple months of employment that in addition

to the males on the leadership team, there was generally a pro-male “bro culture” in

the working environment in many departments.

      14.    In either March or April of 2019, in a regularly scheduled one-on-one

meeting with Defendant Brackenberry, they discussed her working relationships

with the (mostly male) engineer teams. Brackenberry suggested that she pretend

that she doesn’t understand something so she can ask the engineers to explain the

concept to her to make them feel better about working with her. Plaintiff

responded that she was not comfortable in communicating in that way.

      15.    On July 16, 2019, Plaintiff was in a conversation with a male coworker

who was the Director of Software, Chris Adamski. Plaintiff learned that Adamski

was on the Diversity Council and got into a conversation about Diversity Council

initiatives. Adamski stated that he did not believe in unconscious bias in hiring.

Plaintiff was surprised and offered to share the research and documentation on the

subject with him. Adamski flatly stated that the research or documentation “was

flawed” and there was no such thing as “unconscious bias” and that he had no

desire to look into it anymore.

      16.    In August of 2019, Plaintiff needed to discuss a confidential and

internal project with Tom Wright. After they entered the conference room to

discuss the confidential matter, Mr. Wright refused to shut the door so people could

see into the room. When Plaintiff mentioned this odd refusal by Mr. Wright with a

male co-worker he stated that it was likely because Mr. Wright had declared to

other employees that he “lived biblically” and because of that would not be alone

with a woman to whom he was not married. No males were subject to Mr. Wright’s

“only open door” policy.




                                          4
 Case 1:21-cv-00340-JTN-RSK ECF No. 1, PageID.5 Filed 04/22/21 Page 5 of 10




      17.    On September 13, 2019, Plaintiff met with Defendant Brackenberry

for her mid-year review. Brackenberry mentioned improving relationships with her

co-workers by again suggesting that she pretend she doesn’t understand something

so she can ask someone to explain it to her. He also told her to focus less on results,

and more on building relationships. He stated that he had peer feedback that

Plaintiff was “pushing way too hard” on diversity initiatives. The one issue

Plaintiff pushed was having free feminine hygiene products in the women’s

restrooms. Brackenberry also suggested that Plaintiff might act “more humble.”

Due to these statements, Plaintiff expressed that she had concerns about her

continuing employment with the company. Brackenberry expressed that he wanted

her to stay at Defendant Gentex.

      18.    During a three-day International Sales Meeting from September 17-

19, 2019, there were many examples exhibiting a male dominated, fraternity

brother culture at Defendant Gentex. The male leadership team and presenters

“roasted” each other loudly and in front of the general meeting; male employees

making jokes at Plaintiff’s expense. This included one sales employee, a Mr.

DuBridge as he told her later, pose as a hotel worker and approached her to talk to

her and other male co-workers coming up to her pointing to one employee who they

said wanted to know if she was single and wanted to meet her. When she looked

where they were pointing. A table of men, including one of her regular co-workers,

burst into laughter at such juvenile behavior.




                                           5
    Case 1:21-cv-00340-JTN-RSK ECF No. 1, PageID.6 Filed 04/22/21 Page 6 of 10




        19.   During the same meeting on the afternoon of 9/19/19, the leadership

team was instructed to brainstorm on items that should be continued for future

meetings and those things that should cease. Plaintiff hesitated to bring up her

thoughts but was encouraged to do so by a small breakout group. She then brought

up the “bro culture” she and other females felt and the exclusionary treatment of

females in the joking and otherwise at the conference.1 The comment was clearly

not well received by some in the group and she was told not to share this with the

bigger group after the break-out session. Only after the program, did one of the

people at the table come up to Plaintiff to tell her that they had experienced similar

treatment. Another person suggested for Plaintiff to tell her manager.

        20.   After returning from the conference, Plaintiff met with Defendant

Brackenberry. Plaintiff told him she was not comfortable with pretending not to

understand something and ask for someone to explain it to her. She told him that

her process had always been that if there was subject matter or issues with which

she was not familiar, she would normally research the issue, then ask her co-

workers for additional information as needed.

        21.   Defendant Brackenberry again suggested that she have some

questions, and to ask a co-worker to explain it to her, in front of others, so the

person who knows the information and could explain it to her, and it would feel




1
 In a New York Magazine article in September 2013, Ann Friedman wrote that the term
“bro culture” has become a ‘shorthand for the sort of privileged ignorance that thrives in
groups dominated by wealthy, white, straight men.’ She stated further that the term had
been adopted by the media to refer to a ‘misogynist culture within an organization or
community.’


                                             6
 Case 1:21-cv-00340-JTN-RSK ECF No. 1, PageID.7 Filed 04/22/21 Page 7 of 10




good about themselves. (Essentially, Defendant Brackenberry man-splained to

Plaintiff how to she could summon man-splaining in front of an audience).

      22.    Plaintiff moved on in the meeting and told him about the concerns she

shared with her breakout group during the meeting about the “bro culture” that

exists heavily at Defendant Gentex. Defendant Brackenberry first asked if she

meant the sort of jokes that Mr. DuBridge played on her, to which she responded

that it was one example. He agreed there was a “frat boy” culture there. The two

discussed how she should handle this issue, and after Defendant Brackenberry

suggested it, Plaintiff agreed she would speak with the Vice-president of Diversity,

Joe Matthews.

      23.    Soon after the meeting, Plaintiff scheduled a meeting time with Mr.

Matthews in the beginning of October to discuss her complaints of discriminatory

treatment based on gender at Gentex.

      24.    On September 27, Defendant Brackenberry contacted Plaintiff and

asked if she had spoken to or met with Mr. Matthews yet. Plaintiff responded that

she had not but that they had a meeting on the calendar for early October. Three

days later, on September 30, Plaintiff was fired.



                                      COUNT I

                GENDER DISCRIMINATION AND RETALIATION
                           UNDER TITLE VII

      25.    Plaintiff incorporates paragraphs 1 through 23 as if set forth herein.

      26.    At all times during her employment with Defendants Plaintiff

performed her duties in an entirely satisfactory manner.

      27.    Defendants, by its conduct as aforesaid, violated 42 U.S.C.

2000(e(1-2) in that they discriminated against Plaintiff because of Plaintiffs gender.


                                          7
 Case 1:21-cv-00340-JTN-RSK ECF No. 1, PageID.8 Filed 04/22/21 Page 8 of 10




          28.   Plaintiff, a female, was treated differently than similarly situated

males were by Defendants.

          29.   The practices complained of above were intentional and designed to

deprive Plaintiff of equal employment opportunities.

          30.   Plaintiff was treated differently than similarly situated male

employees by Defendants.

          31.   Plaintiff was harassed and ultimately terminated due to her gender

and for protected conduct regarding gender discrimination complaints.

          32.   The practices complained of above were intentional and designed to

deprive Plaintiff of equal employment opportunities.



          33.   The unlawful employment practices complained of above were

committed with malice or with reckless indifference to the federally protected

rights of Plaintiff. As a result of the foregoing, Plaintiff lost earnings and benefits

and suffered mental anguish, and emotional distress for which Defendants are

liable.

                                        COUNT II

           GENDER DISCRIMINATION AND RETALIATION UNDER MICHIGAN
                       ELLIOT LARSEN CIVIL RIGHTS ACT

          34.   Plaintiff incorporates paragraphs 1 through 34 as though set forth

herein.

          35.   Defendants by their conduct as aforesaid, violated Michigan Elliot

Larson Civil Rights Act, specifically MCLA 37.2013 and 37.2202, in that they

discriminated against Plaintiff because of Plaintiffs gender. Such discrimination



                                             8
 Case 1:21-cv-00340-JTN-RSK ECF No. 1, PageID.9 Filed 04/22/21 Page 9 of 10




was willful in that she was harassed and ultimately terminated from her

employment.

      36.    Defendants further retaliated against Plaintiff after she complained to

the company regarding the discrimination against her.

      37.    Plaintiff seeks legal and equitable relief regarding deprivation of

certain rights as secured by Michigan Elliot Larson Civil Rights Act of 1976, as

amended; specifically, MCLA 37.2103, 37.2202, and 37.2701.


      38.    As a result of the foregoing, Plaintiffs lost earnings and benefits and

suffered mental anguish and emotional distress for which Defendant is liable.




                                      RELIEF

      WHEREFORE, Plaintiff request:

      (a)    Award to Plaintiff back pay, front pay, and lost benefits with

prejudgment interest;

      (b)    Award to Plaintiff compensatory damages for past and future

pecuniary and non-pecuniary losses resulting from the unlawful employment

practices described above, including, but not limited to emotional pain, suffering,

anxiety, loss of enjoyment of life, humiliation, and inconvenience, in amounts to be

determined at trial;

      (c)    Award to Plaintiff punitive damages for Defendants' malice or reckless

indifference to Plaintiffs federally protected rights described above, in amounts to

be determined at trial;

      (d)    Award to Plaintiff her costs, disbursements, and reasonable attorney

fees; and

      (e)    Award to Plaintiff such other relief as may be just and equitable.


                                          9
Case 1:21-cv-00340-JTN-RSK ECF No. 1, PageID.10 Filed 04/22/21 Page 10 of 10




                               PINSKY, SMITH, FAYETTE & KENNEDY, LLP
                               Attorneys for Plaintiff

Dated: April 22, 2021          By /s/ Katherine Smith Kennedy
                                     Katherine Smith Kennedy (P-54881)
                                     146 Monroe Center St NW, Suite 805
                                     Grand Rapids, MI 49503
                                     (616) 451-8496



                               JURY DEMAND

      NOW COMES Plaintiff, by and through his attorneys, Pinsky, Smith, Fayette

& Kennedy, LLP and hereby demands a trial by jury of the entitled matter.

                               PINSKY, SMITH, FAYETTE & KENNEDY, LLP
                               Attorneys for Plaintiff


Dated: April 22, 2021          By /s/ Katherine Smith Kennedy
                                     Katherine Smith Kennedy (P-54881)
                                     146 Monroe Center St NW, Suite 805
                                     Grand Rapids, MI 49503
                                     (616) 451-8496




                                       10
